DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-24 and 26-50 have been considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 23-24 and 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2005/0153194 hereinafter Kimura in view of U.S. Pre-Grant Publication No. 2014/0057165 hereinafter Yamakaji. 

Kimura teaches a battery container [2] but does not specifically disclose that the container is made from an electrically insulating material.
However, Yamakaji teaches a secondary battery that comprises an exterior body (battery case) having a three-layered structure in which aluminum metal is sandwiched between electrically insulating materials such as polyethylene and polyester (paragraph 129). Therefore, it would have been obvious to one of ordinary skill in the art to form a battery container having such material because Yamakaji discloses that such configuration can form a container having insulating property and resistance to the electrolyte (paragraph 129). 
Regarding Claim 24, Kimura teaches that the edge portions of the electrodes are compacted and form a connection portion of extra thickness which is welded directly to the closure member (paragraphs 29-35, see figure 1). 

Regarding Claims 27-28, Kimura teaches that the inner projection forms an outer recess for connection at the outwardly directed face of the closure members of the container, so as to allow electrical connection with another secondary cell by cooperation of an external projection for connection disposed at a center of a closure member for closing the other secondary cell container, at the face directed towards the outside of the container of the other secondary cell (see figures 1-4, paragraphs 35-36). 
Regarding Claims 29-30, Kimura teaches that the closure members [4 and 5] are provided at its center and on its face directed towards the exterior of the container, with an external connecting projection, so as to allow electrical connection with another secondary cell by cooperation with an outer recess for connection disposed at the center of a closure member for closing the container of the other secondary cell, on the face directed towards the outside of the container of the other secondary cell (see figures 1-2, paragraphs 35-36). 
Regarding Claims 31-37, the combination teaches the container can be made of three-layered structure in which aluminum metal is sandwiched between electrically insulating materials such as polyethylene and polyester (paragraph 129 of Yamakaji).
Regarding Claims 38-40, the combination teaches that the container can be made of three-layered structure including aluminum metal, polyethylene and polyester (paragraph 129 of Yamakaji).

Regarding Claim 44-46, the combination teaches that the container can be made of three-layered structure including aluminum metal, polyethylene and polyester (paragraph 129 of Yamakaji).
Regarding Claims 47-50, the combination teaches a lithium ion secondary battery that comprises LTO electrode plate group, and the positive electrode or the negative electrode formed on an aluminum substrate or a copper substrate (paragraphs 50-63, 111 of Yamakaji). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729